U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR o REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number 0-24269 SURGE GLOBAL ENERGY, INC. (Exact name of small business issuer as specified in its charter) Delaware 34-1454529 (State or jurisdiction of (Employer Identification No.) incorporation or organization) 12220 EL CAMINO REAL, SUITE 410 SAN DIEGO, CALIFORNIA 92130 (Address of Principal Executive Offices) Issuer’s telephone number: (858) 704-5010 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x. As of August 17, 2007, the registrant had 28,970,430 shares of common stock issued and outstanding. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS Part I -Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheet 3 Condensed Consolidated Statements of Losses 4 Condensed Consolidated Statements of Deficiency in Stockholders' Equity 5-7 Condensed Consolidated Statements of Cash Flows 8-9 Notes to Condensed Consolidated Financial Statements 10 Item 2. Management’s Discussion And Analysis and Plan of Operation 33 Item 3. Controls And Procedures 46 Part II - Other Information 46 Item 1. Legal Proceedings 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Submission of Matters to Vote of Security Holders 47 Item 5. Other Information 47 Item 6. Exhibits 47 PART 1. FINANCIAL STATEMENTS (UNAUDITED) SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEET Unaudited June 30, 2007 ASSETS Current assets: Cash and cash equivalents $ 8,550,567 Other receivable 3,430 Prepaid expense 69,510 Total current assets 8,623,507 Property and equipment, net 26,095 Investment in Signet (Note B) 4,149,240 Investment in North Peace Energy (Note C) 4,716,728 Total Assets $ 17,515,570 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ 1,265,788 Convertible Notes Payable, net of discount (Note E) 698,902 Income Tax Payable (Note F) 991,538 Total current liabilities 2,956,228 Total long-term liabilities Redeemable Preferred Shares (Note G) 9,443,000 Commitment and contingencies (Note K) Stockholders' equity: Preferred stock, par value $.001 per share; 10,000,000 shares authorized: Series A - none issued and outstanding (Note H) - Special Voting Preferred (Note G) 1 share outstanding - Series B - none issued and outstanding (Note H) - Common stock, par value $.001 per share; 200,000,000 shares authorized; 28,970,430 shares issued and outstanding (Note H) 28,970 Additional paid-in capital 44,014,906 Accumulated deficit (12,337,512 ) Deficit from inception of development stage (26,703,028 ) Accumulated other comprehensive income: Foreign currency translation adjustment 113,006 Total stockholders' equity 5,116,342 Total liabilities and stockholders' equity $ 17,515,570 See accompanying footnotes to unaudited condensed consolidated financial statements 3 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF LOSSES (UNAUDITED) For the period from January 1, 2005 (date of inception of For the Three Months Ending For the Six Months Ending development June 30 June 30 stage) through 2007 2006 2007 2006 June 30, 2007 Operating expenses: Selling, general and administrative expenses $ 908,593 $ 480,322 $ 1,701,735 $ 899,909 $ 6,749,829 Amortization of deferred compensation - - - 3,039,038 Non cash compensation to employees 398,141 1,071,755 869,062 2,513,122 9,872,775 Depreciation and amortization 2,242 879 3,912 1,758 451,570 Oil and Gas impairment - 6,321,016 Total operating expense 1,308,976 1,552,956 2,574,709 3,414,789 26,434,228 Loss from operations (1,308,976 ) (1,552,956 ) (2,574,709 ) (3,414,789 ) (26,434,228 ) Equity in losses from affiliates (180,236 ) - (447,977 ) - (1,491,062 ) Warrants issued in connection with Peace Oil acquisition (Note I) (368,000 ) - (368,000 ) - (368,000 ) Net gain/(loss) on revaluation of warrant liability (Note I) - 3,015,820 - (650,040 ) (431,261 ) Financing (expense) income, net (743,392 ) 18,133 (762,057 ) 24,550 (3,764,589 ) Gain on sale of Peace Oil (Note C) 3,098,554 - 3,098,554 - 3,098,554 Loss from continuing operations, before income taxes and minority interest 497,950 1,480,997 (1,054,189 ) (4,040,279 ) (29,390,586 ) Provision for income taxes (991,538 ) - (991,538 ) - (991,538 ) Loss before minority interest (493,588 ) 1,480,997 (2,045,727 ) (4,040,279 ) (30,382,124 ) (Loss) from discontinued operations - (1,057,609 ) - (2,026,122 ) - Loss applicable to minority interest - 579,952 - 1,119,027 3,679,096 Loss available to common shareholders $ (493,588 ) $ 1,003,340 $ (2,045,727 ) $ (4,947,374 ) $ (26,703,028 ) Other comprehensive (loss): foreign currency translation (loss) (27,177 ) 322,919 (40,594 ) 337,556 113,006 Comprehensive income (loss) $ (520,765 ) $ 1,326,259 $ (2,086,321 ) $ (4,609,818 ) $ (26,590,022 ) Income (loss) per common share - basic $ (0.02 ) $ 0.04 $ (0.07 ) $ (0.19 ) $ (1.02 ) - diluted $ (0.02 ) $ 0.03 $ (0.07 ) $ (0.19 ) $ (1.02 ) Continuing operations - basic $ (0.02 ) $ 0.05 $ (0.07 ) $ (0.15 ) $ (1.02 ) - diluted $ (0.02 ) $ 0.05 $ (0.07 ) $ (0.15 ) $ (1.02 ) Discontinued operations - basic and dilutive $ - $ (0.04 ) $ - $ (0.08 ) $ - Weighted average shares outstanding for computation - basic 29,366,034 27,046,866 30,098,146 26,664,611 26,142,525 - diluted 29,366,034 31,788,777 30,098,146 26,664,611 26,142,525 See accompanying footnotes to unaudited condensed consolidated financial statements 4 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Balance at January 1, 2005 - $ - 23,367,097 $ 23,367 $ 18,996,881 $ (7,020,985 ) $ - $ - $ - $ (12,337,512 ) $ (338,248 ) Issuance of common stock in February 2005 in exchange for stock options exercised at $0.25 per share - - 100,000 100 24,900 - 25,000 Issuance of common stock in August 2005 in exchange for cash, net of costs and fees at $1.00 per share - - 300,000 300 299,700 - 300,000 Issuance of common stock in August 2005 in exchange for conversion of convertible notes payable at $1.00 per share - - 1,675,000 1,675 1,673,325 - 35,000 - - - 1,710,000 Issuance of common stock in October 2005 in exchange for convertible notes converted in August 2005 - - 35,000 35 34,965 - (35,000 ) - Issuance of common stock in November 2005 in exchange for cash, net of costs and fees at $1.00 per share - - 800,000 800 799,200 - 800,000 Beneficial conversion feature in connection with issuance of convertible notes payable - 1,022,492 - 1,022,492 Value of warrants attached to convertible notes payable - 629,192 - 629,192 Foreign currency translation adjustment - (185,414 ) - - (185,414 ) Amortization of deferred compensation - 3,039,038 - 3,039,038 Valuation of warrant liabilities in connection with private placement (2,245,100 ) 5 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY (Continued) AND FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Other stock options awards granted pursuant to employment agreement - 202,418 - 202,418 Increase in value of investment in Signet Energy, Inc. - 6,890,785 - 6,890,785 Net loss - (8,731,209 ) - (8,731,209 ) Balance at December 31, 2005 - - $ 26,277,097 $ 26,277 $ 28,328,758 $ (3,981,947 ) $ - $ (185,414 ) $ (8,731,209 ) $ (12,337,512 ) $ 3,118,954 Reverse of unamortized deferred compensation upon adoption of SFAS 123R - (3,981,947 ) 3,981,947 - Issuance of common stock in April 2006 in exchange for cash, net of costs and fees at $1.50 per share - - 1,200,000 1,200 1,798,800 - 1,800,000 Shares returned and cancelled in June 2006 related to the acquisition of Phillips & King International Inc. during August 2000 - - (450,000 ) (450 ) 450 - Issuance of common stock in June 2006 in exchange for convertible notes in subsidiary - - 160,000 160 178,456 - 178,616 Issuance of common stock in July 2006 in exchange for stock options exercised at $0.25 per share - - 400,000 400 99,600 - 100,000 Issuance of common stock in November 2006 in exchange for cash, net of costs and fees at $0.45 per share - - 3,000,000 3,000 1,347,000 - 1,350,000 Conversion of warrant liability upon registration of warrants in May 2006 - 3,787,861 - 3,787,861 Valuation of warrant liabilities in connection with private placement - (3,420,900 ) - (3,420,900 ) Gain on Investment - 4,147,556 - 4,147,556 6 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF IN STOCKHOLDERS' EQUITY (Continued) AND FOR THE PERIOD FROM JANUARY 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (UNAUDITED) Preferred Stock Shares Preferred Stock Amount Common Stock Shares Common Stock Amount Additional Paid-in Capital Deferred Compensation Common Stock Subscription Foreign Currency Translation Adjustment (Restated) Accumulated Deficit during Development Stage Accumulated Deficit Total Conversion to Equity Method - 3,133,622 - 3,133,622 Employee stock option expense - 4,138,639 - 4,138,639 Other stock option awards granted pursuant to employement agreement - 640,491 - 640,491 Foreign currency translation adjustment - 339,014 - - 339,014 Net loss - (15,926,093 ) - (15,926,093 ) Balance at December 31, 2006 - $ - 30,587,097 $ 30,587 $ 40,198,386 $ - $ - $ 153,600 $ (24,657,302 ) $ (12,337,512 ) $ 3,387,760 Issuance of common stock in January 2007 in exchange for stock options exercised at $0.24 per share - - 383,333 383 91,483 - 91,867 Employee stock option expense - 470,921 - 470,921 Reclass warrant liability to APIC per EITF 00-19-2 - 2,309,400 - 2,309,400 Gemini note conversion (2,000,000 ) (2,000 ) (898,000 ) (900,000 ) Peace Oil acquisition warrants 368,000 368,000 Employee stock expense 398,141 398,141 Beneficial conversion feature and value of attached warrants in connection with issuance of convertible notes payable 1,076,575 1,076,575 Foreign currency translation (40,594 ) (40,594 ) Net loss (2,045,727 ) (2,045,727 ) Balance at June 30, 2007 - $ - 28,970,430 $ 28,970 $ 44,014,906 $ - $ - $ 113,006 $ (26,703,028 ) $ (12,337,512 ) $ (5,116,342 ) See accompanying notes to unaudited condensed consolidated financial information 7 SURGE GLOBAL ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (UNAUDITED) For the period from January 1, 2005 (date of inception of For the Six Months Ending development June 30 stage) through 2007 2006 June 30, 2007 Cash flows from operating activities (1,618,581 ) (1,615,686 ) (6,400,376 ) Cash flows from investing activities 13,057,531 (1,381,597 ) 1,920,686 Cash flows from financing activities (4,374,860 ) 1,800,000 12,568,313 Effect of exchange rate changes on cash and cash equivalents (40,596 ) 266,613 302,009 Net increase (decrease) in cash and cash equivalents 7,023,494 (930,670 ) 8,390,632 Cash and cash equivalents at beginning of period 1,527,073 8,111,945 159,935 Cash and cash equivalents at end of period: 8,550,567 7,181,275 8,550,567 See accompanying notes to unaudited condensed consolidated financial information 8 SURGE GLOBAL ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2 1, 2005 (DATE OF INCEPTION OF DEVELOPMENT STAGE) THROUGH JUNE 30, 2007 (UNAUDITED) 2007 2006 For the period from January 1, 2005 (date of inception of development stage) through June 30, 2007 Supplemental Disclosures of Cash Flow Information: Cash paid during the year for interest $ - $ - $ - Cash paid during the year for taxes - - - Supplemental Disclosures of Non-Cash Transactions: Amortization of debt discount - beneficial conversion feature of convertible debenture 203,447 - 1,225,939 Amortization of discount attributable to warrants 192,030 - 821,222 Non cash compensationto employees (Note I) 869,062 2,513,122 9,872,775 Amortization of deferred compensation costs - 3,039,038 Loss/(Gain) on revaluation of warrant liability (Note D) - 650,040 (431,261 ) Common stock issued in exchange for convertible notes payable (Note H) - - 1,710,000 See accompanying footnotes to unaudited condensed consolidated financial statements 9 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE A - SUMMARY OF ACCOUNTING POLICIES General The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Accordingly, the results from operations for the three and six-month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated December 31, 2006 financial statements and footnotes thereto included in the Company's Annual Report on Form 10-KSB. Business and Basis of Presentation The consolidated financial statements include the accounts of Surge Global Energy, Inc. (“Surge”), Signet Energy, Inc., (formerly Surge Global Energy (Canada), Ltd.), Cold Flow Energy ULC, Peace Oil Corp. (see Note C) and 1294697 Alberta Ltd. (collectively the “Company”). As previously reported and as of July 7, 2006,Surge deconsolidated Signet Energy, Inc. (formerly Surge Global Energy (Canada) Ltd.) fromits consolidated financial statements (See Note B - Investment in Signet for further discussion). In January 2005, as a result of the Company disposing of its tobacco wholesale business in December 2004, and restructuring its management and ownership, the Company began implementing plans to establish an oil and gas development business. As a result, the Company is a development stage enterprise, as defined by Statement of Financial Accounting Standards No. 7 (“SFAS 7”) and is seeking to explore the acquisition and development of oil and gas properties in the United States, Canada and Argentina. From its inception of development stage through the date of these financial statements, the Company has not generated any revenues and has incurred significant operating expenses. Consequently, its operations are subject to all risks inherent in the establishment of a new business enterprise. For the period from inception of development stage through June 30, 2007, the Company has accumulated losses of $26,703,028. Reclassification Certain reclassifications have been made to conform to prior periods’ data to the current presentation. These reclassifications had no effect on reported losses. Revenue Recognition For revenue from product sales, the Company recognizes revenue in accordance with Staff Accounting Bulletin No. 104, Revenue Recognition ("SAB 104"), which superceded Staff Accounting Bulletin No. 101, Revenue Recognition in Financial Statements ("SAB 101"). SAB 101 requires that four basic criteria must be met before revenue can be recognized: (1) persuasive evidence of an arrangement exists; (2) delivery has occurred; (3) the selling price is fixed and determinable; and (4) collectibility is reasonably assured. Determination of criteria (3) and (4) are based on management’s judgments regarding the fixed nature of the selling prices of the products delivered and the collectibility of those amounts. Provisions for discounts and rebates to customers, estimated returns and allowances, and other adjustments are provided for in the same period the related sales are recorded. The Company defers any revenue for which the product has not been delivered or is subject to refund until such time that the Company and the customer jointly determine that the product has been delivered or no refund will be required. 10 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) SAB 104 incorporates Emerging Issues Task Force 00-21 ("EITF 00-21"), Multiple-Deliverable Revenue Arrangments. EITF 00-21 addresses accounting for arrangements that may involve the delivery or performance of multiple products, services and/or rights to use assets. The effect of implementing EITF 00-21 on the Company's consolidated financial position and results of operations was not significant. Adoption of New Accounting Pronouncements Warrants issued in conjunction with equity financing were accounted for under the Emerging Issues Task Force FSP (“EITF”) Issue No. 00-19, “Accounting for Derivative Financial Instruments Indexed to and Potentially Settled in a Company's Own Stock”. In December 2006, the FASB approved FSP EITF 00-19-2, “Accounting for Registration Payment Arrangements”, which establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with Statement 5 and FASB Interpretation No.14, "Reasonable Estimation of the Amount of a Loss". The Company has evaluated the effect of how FSP EITF 00-19-2 and FSP EITF Topic D-98 affected these accompanying financial statements. In adopting FSP EITF 00-19-2 accounting pronouncement on January 1, 2007, the Company reclassified $2,309,400 of the warrant liability to stockholders' equity (additional paid in capital). In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial condition or results of operations. Oil and Gas Properties The Company follows the full cost accounting method to account for the costs incurred in the acquisition, exploration, exploitation, development and production of oil and gas reserves. All costs, including internal costs, directly related to acquisition, exploration, exploitation and development activities, are capitalized as oil and gas property costs. The capitalized costs of oil and gas properties, excluding unevaluated or unproven properties, are amortized using a unit-of-production method based on estimated proved recoverable oil and gas reserves. Amortization of unevaluated property costs begins when the properties become proved or their values become impaired. Impairment of unevaluated prospects is assessed based on management’s intention with regard to future exploration and development of individually significant properties and the ability of the Company to obtain funds to finance such exploration and development. The Company anticipates its unevaluated property costs to remain as unevaluated for no longer than two years. Under full cost accounting rules for each cost center, capitalized costs of evaluated oil and gas properties, including asset retirement costs, less accumulated amortization and related deferred income taxes, may not exceed an amount (the “cost ceiling”) equal to the sum of (a) the present value of future net cash flows from estimated production of proved oil and gas reserves, based on current economic and operating conditions, discounted at 10%, plus (b) the cost of properties not being amortized, plus (c) the lower of cost or estimated fair value of any unproved properties included in the costs being amortized, less (d) any income tax effects related to differences between the book and tax basis of the properties involved. If capitalized costs exceed this limit, the excess is charged to earnings. 11 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED)Given the volatility of oil and gas prices, it is reasonably possible that the estimate of discounted future net cash flows from proved oil and gas reserves could change in the near term. If oil and gas prices decline in the future, even if only for a short period of time, it is possible that additional impairments of oil and gas properties could occur. In addition, it is reasonably possible that additional impairments could occur if costs are incurred in excess of any increases in the present value of future net cash flows from proved oil and gas reserves, or if properties are sold for proceeds less than the discounted present value of the related proved oil and gas reserves. Investment in unconsolidated subsidiary Investee entities that the Company can exercise significant influence, but not control, are accounted for under the equity method of accounting. Whether the Company exercises significant influence with respect to an investee depends on an evaluation of several factors, among others, representation of the investee’s board of directors and ownership level, generally 20% to 50% interest in the voting securities of the investee including voting rights associated with the Company’s holdings in common, preferred and other convertible instruments in the investee. Under the equity method of accounting, the Company’s share of the earnings or losses of these investees is included in the equity income (loss) section of the consolidated statements of operations. A loss in value of an investment that is other than a temporary decline is recognized as a charge to operations. Evidence of a loss is value might include, but would not necessarily be limited to, absence of an ability to recover the carrying amount of the investment or inability of the investee to sustain an earnings capacity that would justify the carrying amount of the investment. Financial Instruments The Company carries its financial instruments including cash and equity securities at their estimated fair values. The fair values ofits securities are based on prices quoted in active markets. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Liquidity As shown in the accompanying consolidated financial statements, the Company incurred net loss fromoperations of $2,574,709 and $3,414,789 for the six months ended June 30, 2007 and for the six months ended June 30, 2006, respectively. The Company's current assets, on a consolidated basis, exceeded its current liabilities by $5,667,279 as of June 30, 2007. 12 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED)Sales of Subsidiary Stock Securities and Exchange Commission ("SEC") Staff Accounting Bulletin No. 51, "Accounting for Sales of Stock by a Subsidiary" (“SAB 51”), provides guidance on accounting for the effect of issuances of a subsidiary's stock on the parent's investment in that subsidiary. SAB 51 allows registrants to elect an accounting policy of recording such increases or decreases in a parent's investment (SAB 51 credits or charges, respectively) either in income or in stockholders' equity. In accordance with the election provided in SAB 51, we adopted a policy of recording such SAB 51 credits or charges directly to "additional paid-in capital" in stockholders' equity. NOTE B - INVESTMENT IN SIGNET History On February 25, 2005, the Company formed a Canadian subsidiary initially named Surge Global Energy (Canada) Ltd., which entered into a Farmout Agreement (the “Farmout Agreement”) with Deep Well Oil & Gas, Inc. (“Deep Well”) and Northern Alberta Oil, Ltd. (“NAOL”) . The Farmount Agreement provided that the Company was initially obligated to drill two test wells on the Sawn Lake Property located in Northern Alberta, Canada and to drill a total of ten wells to perfect all rights. At the time, the Company was also obligated to issue one third of its outstanding common stock on a fully diluted basis after the two test wells were producing. Surge Global Energy (Canada) Ltd., was a wholly-owned subsidiary of the Company until November 15, 2005. On November 15, 2005, the Company distributed 5,100,000 shares of the subsidiary’s common stock to its founders, and 7,550,000 shares of Signet common stock to Deep Well and NAOL in exchange for leases of oil and gas properties. The subsidiary was renamed Signet Energy, Inc. (“Signet”) in November 2005 in conjunction with the subsidiary’s financing activity. Signet became a minority owned subsidiaryof the Company retaining a 77.3% voting control of Signet at December 31, 2005 pursuant to a voting trust agreement. In July 2006, Signet completed a private placement transaction and, as a result of the financing andthe Company'selection to not participate,the Company's voting interest in Signet was reduced to 47.15% (fully diluted voting interest of 35.14% which assumes the exercise of all outstanding warrants, conversion of all convertible debt and options are issued and exercised). Per the terms of the November 15, 2005 Voting Trust Agreement, voting control of the 7,550,000 Deep Well shares terminated which reducedthe Company's voting control to 29.31% as of February 25, 2007 (fully diluted voting interest of 21.84%). The Company originally paid a total of $2,000,000 in 2005 to Deep Well and NAOL for the Sawn Lake lease rights and in addition issued 7,550,000 shares of Signet common stock in place of one third of the Company’s shares to perfect the rights under the Farmout Agreement and to settle all claims with Deep Well and NAOL. The Signet shares were valued at $6,314,820 for financial statement purposes pursuant to SAB51. 2006 Deconsolidation In July 2006, Signet increased its outstanding shares following the completion of a CDN$18,990,000 financing. As of July 6, 2006, Signet and various other investors owned 52.85% of Signet’s common stock to reduce Surge’s outstanding voting security interest to less than 50%. Based upon this reduction in ownership,the Company determined that it no longer has the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from its consolidated financial statements during the fiscal quarter ending September30, 2006. Due to the change in influence on Signet’s operations, Surge has reflected its Signet operations as an equity investment using the 27.30% equity interest effective for the year ended December 31, 2006 as well as for the six months ended June 30, 2007. 13 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Considering the less than 50% interest in Signet as of July 6, 2006, effective July 6, 2006, the Company has recorded the investment in Signet using the equity method of accounting. Upon deconsolidation, the Company valued the Signet investment at $11,936,000 which resulted in a gain of $4,148,000 which was recorded to the investment account with a corresponding credit to additional paid in capital. 2006 Impairment Signet is a pre-production stage development enterprise whose sole activity is the delineation and development of an oil sand resource at its Sawn Lake property. Signet has drilled, completed and production tested three horizontal wells on Sawn Lake property. The objective of these wells was to determine the feasibility of conventional oil production from the property oil sands resource, which feasibility was not established by the production test. As a result of these factors, management recorded an impairment charge of $6,296,016 for the year ended December 31, 2006. For the year ended December 31, 2006, Surge charged operations for $1,043,085 representing Surge's 27.30% share of Signet's loss. Both the impairment charge and share of Signet’s loss were reflected as a reduction to the Signet investment. The net investment in Signet at December 31, 2006 was $4,597,217 representing the Company’s 27.3% share of Signet’s December 31, 2006 net equity. For the six months ended June 30, 2007, Surge charged operations for $447,977 representing Surge's 27.30% share of Signet's loss, which was reflected as a reduction to the Signet investment. The net investment in Signet at June 30, 2007 was $4,149,240 representing the Company’s 27.3% share of Signet’s June 30, 2007 net equity. In December 2006, beyond working interests earned to date, the right to earn additional working interests in the Sawn Lake property acreage effectively ended. These rights expired as the drilling results and lack of cold flow to date on the property did not justify further horizontal development wells as required by the Farmout Agreement. Accordingly, an amendment to the Farmout Agreement to drill vertical delineation wells to earn additional working interests in the property was sought but not granted by Deep Well. In addition, in December 2006, Deep Well notified Signet that it was questioning Signet’s earnings on 12 of the total 18 sections claiming Signet failed to properly complete the well by not conducting the production testing as reasonably required under the Farmout Agreement. As Signet obtains financing in the future, the Company may sustain additional dilution to its equity interest in Signet which may also result in further impairment. Equity Method As described above, the Company uses the equity method to account for its investment in Signet effective July 6, 2006. Under the equity method of accounting, the Company's share of net income (loss) from Signet is reflected as an increase (decrease) in its investment accounts and is also recorded as equity loss from affiliates. 14 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Andora Agreement On May 22, 2007, the Company entered into an Agreement to Vote (the “Agreement”) with Signet, Andora Energy Corporation (“Andora”) and David Perez (“Perez”) in connection with the proposed business combination of Signet and Andora (the “Combination”). Perez is the Chairman of the Board of Directors of the Company, on the Board of Signet and a stockholder of Signet. The parties to the Agreement entered into a new Agreement to Vote on August 17, 2007 to extend the time period in which the proposed Combination can become effective (the “New Voting Agreement”). Pursuant to the New Voting Agreement,the Company and Perez made certain covenants, including (a) voting their respective shares of common stock of Signet (“Signet Common Stock”) in favor of the Combination, (b) voting their respective shares of Signet Common Stock against extraordinary corporate transactions other than the Combination, (c) not selling their respective shares of Signet Common Stock, (d) not exercising any rights of dissent or appraisal with respect to the Combination, (e) notifying Signet upon any of their respective representations and warranties in the Agreement becoming untrue or incorrect, and (f) depositing their respective shares of Signet Common Stock into escrow if required in connection with the Combination. The covenants ofthe Company and Perez under the New Voting Agreement are subject to certain conditions, including the board of directors of Signet obtaining a written fairness opinion indicating the Combination is fair from a financial point of view of the shareholders of Signet and the Combination being effective as set forth in theArragement Agreement dated August 17, 2007 among Signet, Andora Pan Orient Energy Corp., 1337686 Alberta Ltd. and Valiant Trust Company. Upon successfully completing the Combination, the Company’s investment would be valued using the cost method instead of the equity method of accounting and will result in a decreased carrying value on the Company’s balance sheet with a corresponding charge to Additional Paid-In Capital. As of August 17, 2007,the Company owned 11,350,000 shares of Signet Common Stock and Perez individually owned 850,000 shares of Signet Common Stock. 6,300,000 ofthe Company's shares are currently held in escrow pursuant to an agreement with Valiant Trust Company and Signet. Such shares will be held in escrow, subject to release for any claims which may arise in the future or until November 17, 2007. On November 17, 2007 any and all remaining escrowed shares will be released back to the Company. On August 17, 2007, in connection with the proposed Combination, Surge entered into a First Supplemental Trust Indenture with Signet and Valiant Trust Company (the “Supplemental Indenture”). The Supplemental Indenture supplements and amends the Trust Indenture between Signet and Valiant Trust Company (the “Indenture”) made as of December 20, 2005 providing for the issuance of up to CDN$10,000,000 of 7% Secured Convertible Debentures by Signet. The Supplemental Indenture provides the holders of the debentures issued under the Indenture the opportunity to participate in the proposed Combination and receive payment under their debentures or to continue to hold such debentures pursuant to the Indenture. Summarized financial position of Signet as of June 30, 2007 are as follows: June 30, 2007 Current assets $ 15,943,561 Non current assets $ 13,660,244 Current liabilities $ 11,342,932 Non current liabilities $ 1,401,341 15 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE C - INVESTMENT IN PEACE OIL On November 30, 2006, the Company entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) with Cold Flow Energy ULC, a corporation incorporated under the laws of Alberta, Canada (“Cold Flow”), Peace Oil Corp., a corporation incorporated under the laws of Alberta, Canada (“Peace Oil”), and shareholders of Peace Oil (the “Target Shareholders”). Cold Flow is a wholly owned subsidiary of the Company. Pursuant to the terms of the Stock Purchase Agreement, Cold Flow purchased all of the issued and outstanding shares of the capital stock of Peace Oil (the “Acquisition”) for a total purchase price of CDN$16,350,000, which consisted of CDN$6,350,000 in cash and an aggregate of 8,965,390 exchangeable shares of preferred stock of Cold Flow (the “Exchangeable Shares”). On December 4, 2006, Cold Flow delivered an initial deposit of CDN$150,000, which deposit and any interest earned thereon was deducted from the cash portion of the purchase price. Since completion of the Acquisition was extended beyond January 18, 2007, Cold Flow made an additional deposit of CDN$450,000 into escrow prior to January 18, 2007, which additional deposit and any interest earned thereon was deducted from the cash portion of the purchase price. On March 2, 2007, the Company completed the Acquisition of Peace Oil. In connection with the closing of the Acquisition, the parties amended the Stock Purchase Agreement on March 2, 2007 to modify the total purchase price by CDN$270,000 to CDN$16,620,000 to retire CDN$250,000 in shareholder loans and reimburse Peace Oil for CDN$20,000 in legal fees incurred with the Acquisition. On March 2, 2007, the Company made an additional deposit of CDN$420,000, which additional deposit and any interest earned thereon was deducted from the cash portion of the purchase price to total CDN$1,020,000 in deposits. CDN$5,600,000 of the cash portion of the purchase pricewas paidin promissory notes issued by Cold Flow in favor of 1304146 Alberta Ltd., which is an entity formed by the shareholders of Peace Oil, with CDN$4,000,000 in secured notes and CDN$1,600,000 as an unsecured note. As a result of the acquisition, Peace Oil became a wholly owned subsidiary of Cold Flow. Pursuant to the Stock Purchase Agreement, the Company, Cold Flow, and Olympia Trust Company of Canada entered into a Voting and Exchange Trust Agreement on the closing date and the Company and Cold Flow entered into a Support Agreement on the closing date (collectively with the Stock Purchase Agreement, the “Acquisition Agreements”). The Acquisition Agreements provide that each of the 8,965,380 Exchangeable Shares are exchangeable into two shares of the Company’s common stock at any time from the closing until five years after the closing. In addition, the Company may redeem all of the then outstanding Exchangeable Shares at any time on or after the third anniversary of the closing date at a redemption price equal to the sum of the market price of two shares of the Company’s common stock plus all declared but unpaid dividends payable to the Exchangeable Shares. As part of the Peace Oil Acquisition, on March 2, 2007the Companyalso issued a warrant to purchase 1,000,000 shares ofits common stock to 1304146 Alberta Ltd. at an exercise price per share of $1.00 per share which was contingent upon the Companypaying the final secured note payable of CDN$4,000,000on June 28, 2007. The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. As provided by the Stock Purchase Agreement, the Company filed an amended registration statement on Form SB-2 with the SEC on July 27, 2007 registering the shares of the Company’s common stock issuable upon exchange of the Exchangeable Shares for resale by the Peace Oil shareholders. The registration statement was declared effective on August 3, 2007. In addition, the Stock Purchase Agreement provides for representations and warranties, and indemnification provisions typical of transactions involving the acquisition of a privately held company. 16 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED)The Acquisition of Peace Oilwas accounted for using the purchase method in accordance with Financial Accounting Standard SFAS 141, “Business Combinations” (“SFAS 141”). The value of the Company's common stock issued as a part of the Acquisition was determined based on the most recent price of the Company's common stock on the day immediately preceding the announcement date. The results of operations for Peace Oil have been included in the Consolidated Statements of Operations since the date of Acquisition. The components of the purchase price were as follows: Redeemable Preferred shares $ 8,654,700 Cash 880,613 Notes Payable 4,848,798 Direct acquisition costs 44,673 Total purchase price $ 14,428,784 In accordance with SFAS 141, the total purchase price was allocated to the estimated fair value of assets acquired and liabilities assumed. The fair value of the assets acquired was based on management's best estimates. The purchase price was allocated to the fair value of assets acquired and liabilities assumed as follows: Current assets $ 302,089 Investment in Peace Oil 14,443,011 Liability assumed- cash advances from joint venture (316,316 ) Net assets acquired $ 14,428,784 Peace Oil and 1304146 Alberta Ltd. entered into a Royalty Agreement dated March 2, 2007 ("Royalty Agreement") that provides for the security interest for the payment of CDN$4,000,000 of the purchase price in the Acquisition. In the Royalty Agreement, Peace Oil granted to 1304146 Alberta Ltd. a non-convertible absolute gross overriding royalty, which comprises an interest in the petroleum substances in the lands of Peace Oil in the Red Earth area of Alberta. The gross volume of petroleum substances comprising the overriding royalty is quantified as follows: for crude oil, 50% of the gross monthly production of crude oil produced from each oil well; for natural gas, 50% of the gross monthly production of natural gas produced from each gas well; and for all other petroleum substances, 50% of the gross monthly production thereof from each well. All security interests and the Royalty Agreements will be extinguished upon payment of CDN$4,000,000. On June 28, 2007, Surge completed an Agreement of Purchase and Sale (the “Purchase Agreement”) with Peace Oil and North Peace Energy Corp., a Canadian oil sands company listed on the TSX Venture Exchange (“North Peace”) in connection with the sale of certain assets of Peace Oil to North Peace (the “North Peace Transaction”), including Peace Oil’s undivided 30% working interest in 135 square miles (86,400 acres) of oil sands leases in the Red Earth area of Alberta, Canada (the “Red Earth Leases”). 17 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) The aggregate consideration for the North Peace Transaction was approximately CDN$20,000,000, subject to an adjustment limited to CDN$250,000 within six months of the closing date as set forth in the Purchase Agreement. The North Peace Transaction consideration consisted of approximately CDN$15,000,000 in cash, including a CDN$4,500,000 deposit and CDN$5,000,000 in common shares of North Peace at a price of CDN$2.20 per share. The common shares issued in the North Peace Transaction will be subject to a contractual one-year hold period and represent approximately 4.87% of the fully diluted shares of North Peace. As part of the Purchase Agreement, Peace Oil and North Peace made certain representations and warranties to each other and agreed to indemnify the other for certain losses provided therein. In addition, Surge agreed to guarantee and be jointly and severally liable for Peace Oil’s obligations and liabilities under the Purchase Agreement. As part of the Purchase Agreement, the Company, Peace Oil and North Peace entered into a binding Letter Agreement in connection with the North Peace Transaction. Peace Oil is an indirect wholly-owned subsidiary of the Company. Peace Oil and North Peace were parties to a Joint Venture Agreement dated December2005 (“Joint Venture Agreement”) to develop and exploit the Red Earth Leases. The Joint Venture Agreement provided that Peace Oil and North Peace were to hold 30% and 70% working interests in the Red Earth Leases, respectively. Upon closing of the North Peace Transaction, North Peace obtained all of Peace Oil’s interest in the Red Earth Leases. Investment in North Peace Energy As a result of the North Peace Transaction, the Company owns 2,270,430 common shares of North Peace which represents 4.87% of the fully diluted shares of North Peace as of June 30, 2007. During the six months ended June 30, 2007, the Company has recorded a gain of $3,098,554 related to the sale of Peace Oil. Pro Forma Information The following pro forma unaudited financial information has been prepared by management ofthe Company in order to present consolidated financial results of operations of the Company as to give effect to the loss of control of Signet using the lower 27.3% equity interest and the sale of Peace Oil. The pro forma condensed consolidated statement of losses for the six months ended June 30, 2007 and the six months ended June 30, 2006 present pro forma results had the transaction taken place at January 1, 2005. The pro forma information is based on historical financial statements giving effect to the loss of control using the equity method of accounting and the assumptions and adjustments in the accompanying notes to the pro forma financial statements. The unaudited pro forma financial information is not necessarily indicative of the actual results of operations or the financial position which would have been attained had the acquisitions been consummated at either of the foregoing dates or which may be attained in the future. 18 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) For the six months ended June 30, 2007 For the six months ended June 30, 2006 For the period from January 1, 2005 through June 30, 2007 Net Loss - (as reported) $ (1,650,250 ) $ (4,947,374 ) $ (26,307,551 ) Adjustments: Gain on sales of Peace Oil (3,098,554 ) (3,098,554 ) Income tax provision on sale of Peace Oil 991,538 991,538 Loss from Signet (prior to deconsolidation) - 2,026,122 7,014,937 Loss applicable to minority interest - (1,119,027 ) (3,679,096 ) Equity losses from affiliate (27.3%) - (553,131 ) (1,915,078 ) Net Loss - pro forma $ (3,757,266 ) $ (4,593,410 ) $ (26,993,804 ) Loss per common share - Pro forma (basic and diluted) $ (0.13 ) $ (0.17 ) $ (1.03 ) NOTE D - WARRANT LIABILITY November 2005 Private Placement In November 2005, the Company completed a private placement which resulted in gross proceeds of $800,000. In connection with this private placement, the Company sold 800,000 shares of common stock at a price of $1.00 per share and issued warrants to purchase up to 1,600,000 shares of common stock. The warrants have a 3 to 5 year term and an exercise price ranging from equal to $1.00 to $1.45. Since the warrants are subject to certain registration rights, the Company recorded a warrant liability at grant date, totaling $2,245,100, in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. The registration rights provide for the Company to file with the SEC a registration statement covering the resale of all of the securities issued in connection with the private placement. The registration statement was filed with theSECon December 30, 2005 and an amended registration statement was filed on May 5, 2006. The Company was required to have received an effective registration no later than May 15, 2006. 19 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) The Company valued the warrants using the Black-Scholes option pricing model, applying a life of 3 to year 5 years, a risk free interest rate of 4.42% to 4.54%, an expected dividend yield of 0%, a volatility of 205% and a deemed fair value of common stock of $1.22 to $1.55 which was the closing price of the Company’s common stock on November 14, 2005and November 30, 2005, respectively. In accordance with SFAS 133 “Accounting for Derivative Instruments and Hedging Activities”, the Company revalued the warrants at December 31, 2005 using the Black-Scholes option pricing model. Assumptions regarding the life, the expected dividend yield and volatility were left unchanged but the Company did apply a risk free interest rate of 4.35%, a volatility of 200% and a deemed fair value of common stock of $1.45, which was the closing price of the Company’s common stock on December 31, 2005. The difference of $70,900 between the fair value of the warrants as of December 31, 2005 and the previous valuation as of November 2005 has been recorded as a gain on revaluation of warrant liability, and included in the consolidated financial statements for the year ended December 31, 2005. Per the terms of the registration rights agreement and since the registration was not effective until May 30, 2006, the Company was obligated to reprice the exercise price of 1 million of the $1.00 warrantsdownward by $0.005 for each day the registration was not effective from May 15, 2006. As a result, the 1 million $1.00 warrants were repriced to $0.93. Upon the registration statementbecoming effective on May 30, 2006, the fair value of the warrant liability on that date,was reclassified to permanent equity. The difference of $650,040 between the fair value of the warrants on May 30, 2006 and December 31, 2005 was recorded as a loss on revaluation of warrant liability for the six months ended June 30, 2006. November 2006 Private Placement In November 2006, the Company completed a private placement which resulted in gross proceeds of $1,350,000. In connection with this private placement, the Company also issued warrants to purchase an aggregate of 3 million shares of the Company’s common stock at an exercise price of $0.60 per share and a 5 year term as well as warrants to purchase an aggregate of 3 million shares of the Company’s common stock at an exercise price of $0.50 per share with a six month term. The warrant exercise price is subject to a weighted average anti-dilution adjustment if the Company issues any shares of common stock for a consideration per share below the exercise price then in effect. Concurrently, the Company entered into a Registration Rights Agreement with each of the purchasers. Pursuant to its terms, the Company agreed to file a registration statement to cover the resale of the shares of common stock and the shares underlying the warrants within 30 days of the agreement and to cause such registration statement to be declared effective by the SEC within 120 days of the agreement. The Company filed the registration statement on December 20, 2006. The Company withdrew the registration statement on June 28, 2007. The Company failed to cause the registration statement to be declared effective by the SEC within the effective deadline pursuant to the agreement, and, as a result, the Company is obligated to pay to each holder an amount in cash, as partial liquidated damages and not as a penalty, equal to 2.0% of the aggregate purchase price paid by such holder pursuant to the Securities Purchase Agreement for any registrable securities then held by such holder. 20 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Since the warrants are subject to certain registration rights, the Company recorded an initial warrant liability at grant date in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock”. The warrant liability has subsequently been recalculated using the closing price of the Company’s common stock as of December 31, 2006 of $0.57. The Company valued the warrants using the Black-Scholes option pricing model, applying a life of six months to 5 years, a risk free interest rate of 4.34% to 4.42%, an expected dividend yield of 0%, a volatility of 155% and a deemed fair value of common stock of $0.77 which was the closing price of the Company’s common stock on November 30, 2006. Initial warrant liability was valued at $3,420,900 on November 30, 2006. At December 31, 2006, the Company revalued the warrants using the Black-Scholes option pricing model. Assumptions regarding the life, the expected dividend yield was left unchanged but the Company did apply a risk free interest rate range of 4.35% to 4.38%, a volatility of 155% and a deemed fair value of common stock of $0.57, which was the weighted average closing price based on trading volume of the Company’s common stock during the month of December 31, 2006. The decrease of $1,111,500 in the fair value of the warrants at December 31, 2006 from the previous valuation at November 30, 2006 has been recorded as a gain on revaluation of warrant liability for the year ended December 31, 2006. Warrant liability at December 31, 2006 amounted $2,309,400. In December 2006, the FASB approved FSP EITF 00-19-2 “Accounting for Registration Payment Arrangements, which establishes the standard that contingent obligations to make future payments under a registration rights arrangement shall be recognized and measured separately in accordance with Statement 5 and FASB Interpretation No.14, “Reasonable Estimation of the Amount of a Loss”. The Company has evaluated the effect of how FSP EITF 00-19-2 and FSP EITF Topic D-98 affected these accompanying financial statements. In adopting FSP EITF 00-19-2 accounting pronouncement on January 1, 2007, the Company reclassified $2,309,400 of the warrant liability to permanent equity. NOTE E - NOTE PAYABLE On December 4, 2006, we previously entered into a Securities Purchase Agreement (“Securities Purchase Agreement”) with Gemini Master Fund, Ltd. (“Gemini”) pursuant to which we sold 2,000,000 shares of our common stock at a purchase price of $0.45 per share. Pursuant to the Securities Purchase Agreement, we also issued to Gemini a warrant to purchase 2,000,000 shares of our common stock at an exercise price of $0.60 per share and with a term of five years and a warrant to purchase 2,000,000 shares of our common stock at an exercise price of $0.50 per share with a term of six months which is 45 days after the effective registration statement. Concurrently, we also entered into a Registration Rights Agreement with Gemini (“Registration Rigths Agreement”) pursuant to which we agreed to file a registration statement to cover the resale of the shares of common stock and the shares underlying the warrants within 30 days of the date of the Registration Rights Agreement and to cause such registration statement to be declared effective by the SEC within 120 days of the date of the Registration Rights Agreement. On April 19, 2007, we entered into an Exchange, Purchase and Amendment Agreement with Gemini (the “Exchange Agreement”). The Exchange Agreement amends the filing date of the registration statement under the Registration Rights Agreement to be the 30th calendar day after the date of the Exchange Agreement and the effectiveness date to be the 120th calendar day following the date of the Exchange Agreement. The Exchange Agreement also provides a waiver by Gemini of any liquidated damages due under the Registration Rights Agreement prior to the execution of the Exchange Agreement while all registration rights related to the Exchange Agreement remain in place. The Exchange Agreement provides for the sale and issuance by us of a Convertible Note at 0% interest (the “Convertible Note”) in the principal amount of $1,150,000 to Gemini in consideration for the waiver of the liquidated damages and the surrender to us of all the shares issued to Gemini pursuant to the Securities Purchase Agreement. The principal amount of the Convertible Note issued to Gemini also covers an additional $250,000 of cash consideration from Gemini. Our obligations under the Registration Rights Agreement now cover the shares underlying the Convertible Note and the shares underlying the warrants, but no longer include the surrendered shares. As a result of the Exchange Agreement, Gemini retains all previously issued warrants. 21 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) The Convertible Note has a maturity date of May 1, 2008. The holder has the right to convert all or any part of the outstanding and unpaid principal amount of the note into shares of our common stock at a conversion price of $0.37 per share, subject to antidilution adjustment if we issue securities for a consideration per share less than the conversion price on the date of such issuance or sale. In the event of a default or a change in control, the holder has the right to have all or any portion of the unpaid principal amountredeemed by us at a redemption price equal to 120% of the unpaid principal amount of the note being redeemed (the “Redemption Price”). Upon satisfaction of certain equity conditions, we have the right to redeem all but not less than all of the unpaid principal amount of the note at the Redemption Price. On August 8, 2007, as a result of default in connection with our agreements with Gemini, the Company entered into a Redemption Agreement (“Redemption Agreement”) and an Escrow Agreement (“Escrow Agreement”)with Gemini to postpone redemption of the $1,150,000 principal at a priceof $1,380,000 for ninety days. Gemini has the option to extend the Redemption Agreement and Escrow Agreement for another sixty days thereafter. The Company accrued the $230,000 of default interest in period ended June 30, 2007 (see Note L - Subsequent Events). A summary of convertible notes payable at June 30, 2007 is as follows: Convertible Debentures; zero percent interest; maturity date is May 1, 2008. The holder has the right to convert all or any part of the outstanding and unpaid principal amount of the note into shares of our common stock at a conversion price of $0.37 per share. The Company is currently in default under the terms of the Convertible Note. $ 1,150,000 Debt Discount - beneficial conversion feature, net of accumulated amortization of $203,447 at June 30, 2007 (350,381 ) Debt Discount - value attributable to warrants attached to notes, net of accumulated amortization of $192,030 at June 30, 2007 (330,717 ) Subtotal $ 468,902 Accrued default interest 230,000 Total $ 698,902 Less: current portion (698,902 ) Long-term portion $ - In accordance with Emerging Issues Task Force Issue 98-5, Accounting for Convertible Securities with a Beneficial Conversion Features or Contingently Adjustable Conversion Ratios ("EITF 98-5"), the Company recognized an imbedded beneficial conversion feature present in the notes. The Company recognized and measured an aggregate of $553,828 of the proceeds, which is equal to the intrinsic value of the imbedded beneficial conversion feature, to additional paid in capital and a discount against theConvertible Noteduring the period ended June 30, 2007. The debt discount attributed to the beneficial conversion feature is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 as interest expense . The Company valued the attached warrants in accordance with EITF 00-27 using the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 4.42% to 4.91%, a dividend yield of 0%, and volatility of 157.24%. The $522,747 of debt discount attributed to the value of the warrants issued is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 as interest expense. The Company amortized the debt discount to theConvertible Notefor the beneficial conversion feature and value of the attached warrants, and recorded non-cash interest expense in the amount of $395,477 for the six months period ended June 30, 2007. 22 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED)NOTE F - INCOME TAXES Total income taxes for the six months ended June 30, 2007 and the year ended December31, 2006 are as follows: For the six months ended June 30, 2007 Current: Federal $ - State - Canadian 991,538 Total current tax provision 991,538 Deferred: Federal - State - Canadian Total deferred tax provision - Total income taxes $ 991,538 Current provision for income taxes of $991,538 are the result of applying the Alberta Canada provincial tax rate of 32% to the gain on sale of the Peace Oil assets to North Peace (See Note C). NOTE G -REDEEMABLE PREFERREDSHARES In connection with the Peace Oilacquisition, on March 2, 2007, Cold Flow each issued 8,965,380 Exchangeable Shares to the Peace Oil shareholders, each of which is exchangeable into two shares ofSurgeCommon Stock or a total of 17,930,780 shares ofCommon Stock. The Exchangeable Shares are entitled to a dividend corresponding to any dividend, whether cash, stock or otherwise, declared on any shares of Surge Common Stock. The Board of Directors of Surge did not authorize a dividend rate for the periods presented in these financial statements. Cold Flow is restricted from taking certain actions, including, without limitation, declaring or paying dividends on Cold Flow shares, redeeming Cold Flow shares, or issuing any shares of capital stock of Cold Flow senior to the Exchangeable Shares, without the approval of the holders of the Exchangeable Shares. Upon a liquidation, dissolution, bankruptcy or winding up of Cold Flow, Exchangeable Shares receives an amount equal to two times the then current market value of a share of Surge Common Stock (plus any declared, but unpaid, dividends declared on Surge shares) per share before any distribution to common stockholders. 23 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Except for limited voting rights with respect to approvals of amendments to the Acquisition Agreements and other related agreements, the Exchangeable Shares are not entitled to any voting rights. Holders of Exchangeable Shares may cause Cold Flow to redeem Exchangeable Shares for a purchase price equal to two times the current market price of Surge common stock (determined by the average of the closing bid and asked prices of Surge common stock during a period of 20 consecutive trading days ending not more than three trading days before the date requested for retraction by a holder) plus any declared, but unpaid, dividends on Surge shares. Such purchase price may be satisfied by delivering two shares of Surge common stock and payment for any such dividends. The Exchangeable Shares are also subject to redemption by Cold Flow, following the third anniversary of the closing of the acquisition of Peace Oil. Cold Flow had 8,965,380 Exchangeable Shares issued and outstanding at June 30, 2007 and zero at June 30, 2006. Since a holder of Exchangeable Shares can cause a redemption of shares at any time, the Company has classified the redemption amount outside permanent equity. As of June 30, 2007, the Exchangeable Shares had a carrying value of CDN$10,000,000 or US $9,443,000. NOTE H - CAPITAL STOCK Preferred Stock The Company is authorized to issue up to 10,000,000 shares of preferred stock in one or more series and to fix the rights, preferences, privileges, and restrictions thereof, including dividend rights, conversion rights, voting rights, terms of redemption, liquidating preferences, and the number of shares constituting any series or the designation of such series. The Company issued 1,100,000 shares of its Series B Convertible Preferred Stock (“Series B”) $0.001 par value to Duncan Hill, Inc. in 1997. The Series B has the same voting privileges as the Common Stock. Each share of Series B is convertible into one share of the Company's Common Stock at the option of either the holder or the Company upon the Company's net pre-tax profit reaching $500,000 in any given calendar year. The Series B is not subject to redemption. In the event of a voluntary or involuntary liquidation, dissolution or winding up of the affairs of the Company, each share of Series B has a liquidation preference of $0.001 plus dividends in arrears, which is subordinated to the liquidation preference of the Series A stock. The holder of each share of Series B will be entitled to receive, when, as, and if declared by the Board of Directors of the Company, out of funds legally available therefore, cumulative quarterly cash dividends at the rate of $0.025 per share, quarterly on March 31, June 30, September 30, and December 31 commencing with March 31, 1998 before any dividend shall be declared, set apart for, or paid upon the Common Stock for such year, and the remainder of the surplus or net earnings applicable to the payment of dividends shall be distributed as dividends among the holders of Common Stock as and when the Board of Directors determines. There were no dividends declared or paid during the time the Series B was outstanding. In connection with the Asset Purchase Agreement in December 2004, Duncan Hill, Inc., an entity controlled by the Company’s former Chief Executive Officer, agreed to convey to the Company for cancellation of 5,000,000 shares of Series A Preferred Stock and 1,100,000 shares of Series B, and to release the Company from all obligations for accumulated dividends thereon, in exchange for 6,100 shares of the Company's common stock. In connection with the Peace Oil acquisition, for the three months ended June 30, 2007, the Company’s Cold Flow subsidiary had 8,965,390 preferred shares issued and outstanding. The Company had no preferred stock issued and outstanding at June 30, 2006. 24 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) On March 2, 2007, we issued one share of our Special Voting Preferred Stock (“Special Voting Preferred Stock”) to Olympia Trust Company as trustee pursuant to the Voting and Exchange Trust Agreement. TheSpecial Voting Preferred Stockwas issued in connection with our acquisition of Peace Oil. The Special Voting Preferred Stock is not convertible into shares of any other series or class of our capital stock. Common Stock On February 22, 2007,the Companyapproved an increase tothe Company'sauthorized shares of capital stock to an aggregate of 210,000,000 shares, consisting of 200,000,000 shares of common stock with a par value of $0.001 per share (“Common Stock”)and 10,000,000 shares of preferred stock, pursuant to an amendment to our Certificate of Incorporation. As of June 30, 2007, the Company had 28,970,430 shares of Common Stock issued and outstanding. The Company is not currently subject to any contractual arrangements, which restrict its ability to pay cash dividends. The Company's Certificate of Incorporation prohibits the payment of cash dividends on the Company's Common Stock in excess of $0.05 per share per year so long as anypreferred stock remains outstanding unless all accrued and unpaid dividends on preferred stock has been set apart and there are no arrearages with respect to the redemption of any preferred stock. In February 2005, the Company issued 100,000 shares of Common Stock to one of the Company’s former Directors in connection with stock options exercised at $0.25 per share for net proceeds of $25,000. In August 2005, the Company issued an aggregate of 200,000 shares of Common Stock to third party investors and 100,000 shares of Common Stock to two Directors of the Company in exchange for net proceeds of $300,000. In connection with this private placement, the Company issued to the investors an aggregate of 150,000 warrants with piggy-back registration rights. In August and October 2005, the Company issued an aggregate of 1,710,000 shares of Common Stock in exchange for $1,710,000 of convertible notes (“Notes”). The Company entered into a Note and Warrant Purchase Agreement with investors (“Noteholders”) on March 17, 2005 for the issuance of an aggregate of $1,710,000 of Notes, and attached to the Notes were warrants to purchase 855,000 shares of the Company’s Common Stock. The Noteholders had the option to convert any unpaid Note principal to the Company’s Common Stock at $2.25 per share anytime during the term of the Note. In August 2005, the Company entered an agreement with the Noteholders to reduce the conversion rate to $1.00 per share, and the Noteholders advised the Company of their intent to convert the Notes into Common Stock. In accordance with Emerging Issues Task Force Issue 98-5, “Accounting for Convertible Securities with a Beneficial Conversion Features or Contingently Adjustable Conversion Ratios” (“EITF 98-5”), the Company recognized an imbedded beneficial conversion feature present in the Notes in the amount of $1,022,492 (after adjustment for Note amendment in August 2005) to additional paid-in capital and a discount against the Notes. In accordance 25 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) with Emerging Issues Task Force Issue 00-27, “Application of Issue No. 98-5 to Certain Convertible Instruments” (“EITF - 0027”), the Company recognized the value attributable to the warrants in the amount of $629,192 (after adjustment for the Note amendment in August 2005) to additional paid-in capital and a discount against the Notes. The Company valued the warrants in accordance with EITF 00-27 using the Black-Scholes pricing model and the following assumptions: contractual terms of 5 years, an average risk free interest rate of 4.00%, a dividend yield of 0%, and volatility of 174%. The debt discount attributed to the beneficial conversion feature and value of the warrants issued is amortized over the Note’s maturity period (one year) as interest expense. Upon the conversion of the Notes to the Company’s Common Stock, all unamortized debt discount was charged to operations. The Company recorded non-cash interest expense in the amount of $1,651,684 during the year ended December 31, 2005 in connection with the $1,710,000 Notes. In November 2005, the Company issued an aggregate of 800,000 shares of Common Stock to third party investors in exchange for net proceeds of $800,000. In connection with this private placement, the Company issued to the investors an aggregate of 1,600,000 warrants that were subject to registration rights and penalties if the registration is not effective by May 15, 2006. Per the terms of the registration rights agreement and since the registration was not effective until May 30, 2006, the Company was obligated to reprice 1 million of the $1.00 warrants' exercise price by $0.005 for each day the registration was not effective from May 15, 2006. As a result, the 1 million $1.00 warrants were repriced to $0.93. The registration statement was effective on May 30, 2006. The Company has accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D). In March 2006, the Company received $1,800,000 of net proceeds from third party investors for 1,200,000 shares of Common Stock. In connection with this private placement, the Company issued to the investors an aggregate of 1,200,000 warrants that are subject to piggy-back registration rights. The Common Shares was issued in April 2006. In June 2006, the Company issued 160,000 shares of Common Stock in exchange for CDN$200,000 in convertible debt related to Signet and charged the Signet investment for US$178,618. In June 2006, 450,000 shares of Common Stock were returned for services not completed related to the acquisition of Phillips & King International Inc. during August 2000. In July 2006, the Company issued 400,000 shares of Common Stock to a former Company officer and director in connection with stock options exercised at $0.25 per share for net proceeds of $100,000. While the Company no longer presents consolidated results for its equity interest in Signet, CDN$8,550,000 of Signet debenture holders have an option to convert their debentures into Surge Common Stock. In November 2005, Signet issued convertible promissory notes in exchange for aggregate gross proceeds ofCDN$8,550,000. During the quarter ended June 30, 2006, CDN$200,000 of promissory notes were converted to stock reducing total notes payable to CDN$8,350,000. Per the terms ofa Debenture Subscription Agreement, and at the option of the holder, the debentures are exchangeable into either Signet or Surge common shares or are subject to automatic conversion should Signet complete a going public transaction on the Toronto Stock Exchange. Converting to Surge shares also increased Surge’s ownership percentage in Signet. Other than the CDN$200,000 conversion that occurred during the quarter ended June 30, 2006, there have been no other conversions or a going public transaction during the year ended December 31, 2006. Should the holder opt to convert to Common Stock, the holder can only convert on either June 30 or December 31 in each year prior to the November 2007 maturity date, at an exchange price of US$1.25 (the “Surge U.S. Share Exchange Price”). The Surge U.S. Share Exchange Price shall be adjusted in accordance with specified anti-dilution clauses relating to changes inthe Company'sshare capital (including share splits, dividends, share consolidations, share dividends and similar recapitalizations) and other distributions ofthe Company's shares. 26 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) At December 31, 2006, had the Signet debenture holders elected to convert into Surge shares, the Company would have issued 6,680,000 of shares of Common Stock in exchange for 8,350,000 shares of Signet. Accordingly,the Company's equity interest in Signet would have increased from 27.30% to 39.28% while the Company’s aggregate voting interest, including indirect voting interests, in Signet would have increased from 47.15% to 55.57%. There was no economic incentive for the Signet debenture holders to convert as the closing price of the Company’s Common Stock was $0.46 on December 31, 2006 and the Surge U.S. Share Exchange Price was $1.25. In November 2006, the Company issued an aggregate of 3,000,000 shares of Common Stock to third party investors in exchange for net proceeds of $1,350,000. In connection with this private placement, the Company issued to the investors an aggregate of six million warrants that are subject to registration rights and penalties amounting to 2% of the proceeds on a monthly basis if the registration is not effective by March 28, 2007. To address pending SEC comments, the Company provided and disclosed Peace Oil financialsas well as a pro forma of the combined companies in an 8-K/A filed on May 16, 2007. The Company has accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D - Warrant Liability). The Company was unable to obtain an effective registration statement as of March 28, 2007. Subsequently, on April 19, 2007,Gemini agreed to extend the time for filing of the registration statement, pursuant to a Exchange Purchase and Amendment Agreement (“Exchange Agreement”), the until 30 days from the date of the Exchange Agreement and the time for the effectiveness of the registration statement from March 28, 2007 to 120 days from the date of Exchange Agreement. The Company hasnot filed a registration statement and, as a result,the Companyhas incurred monthly liquidated damages, equal to 2% of such net proceeds described above, whichhave beenassessed on a monthly basis and have accrued interest. The Company charged $28,110 to operations related to the late registration penalty during the six months ended June 30, 2007. In January 2007, the Company issued 383,333 shares of Common Stock to two of the Company’s directors in connection with stock options exercised at an average of $0.24 per share for net proceeds of $91,867. In April 2007, the Company exchanged 2,000,000 shares of Common Stock for a note payable with Gemini (see Note E - Note Payable). NOTE I - WARRANTS AND STOCK OPTIONS Class A Warrants The Company granted an aggregate of 855,000 warrants in March 2005 in connection with issuance of convertible notes payable. Additionally, the Company issued an aggregate of 150,000 warrants in connection with the equity financing in August 2005 and 1,600,000 warrants related to the November 2005 financing. During 2006, the Company granted an aggregate of 1,200,000 warrants in connection with an equity financing in March 2006 and 6,000,000 warrants in connection with an equity financing in November 2006. The Company issued 1,000,000 warrants in the six months ended June 30, 2007 in connection with completing the North Peace Transaction. The following table summarizes the changes at June 30, 2007. 27 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Warrants Outstanding Warrants Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.50 3,000,000 0.66 $ 0.50 3,000,000 $ 0.50 0.60 3,000,000 5.16 0.60 3,000,000 0.60 0.93 1,000,000 1.63 0.93 1,000,000 0.93 1.45 600,000 2.31 1.45 600,000 1.45 1.00 1,000,000 3.00 1.00 1,000,000 1.00 1.60 1,005,000 2.73 1.60 1,005,000 1.60 2.00 1,200,000 3.97 2.00 1,200,000 2.00 10,805,000 2.64 $ 0.94 10,805,000 $0.94 Transactions involving the Company's warrant issuances are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at January 1, 2005 - $ - Granted 2,605,000 1.32 Exercised - - Canceled or expired - - Outstanding at December 31, 2005 2,605,000 $ 1.32 Granted 7,200,000 0.79 Exercised - - Canceled or expired - - Outstanding at December 31, 2006 9,805,000 $ 0.94 Granted 1,000,000 1.00 Exercised - - Canceled or expired - - Outstanding at June 30, 2007 10,805,000 $ 0.94 28 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) In connection with the placement of the convertible notes in March 2005, the Company issued detachable warrants granting the holders the right to acquire 855,000 shares of the Company’s Common Stock at $4.00 per share. In August 2005, the exercise price of the warrants was reduced to $1.60 per share. The Company recognized the value attributable to the warrants in accordance with Emerging Issues Task Force Issue 00-27, “Application of Issue No. 98-5 to Certain Convertible Instruments” (“EITF - 0027”) using the Black-Scholes pricing model. In connection with a private placement in August 2005, the Company issued to the investors an aggregate of 150,000 warrants with piggy-back registration rights. The exercise price of these warrants was above the fair value of the Company’s Common Stock at grant date, and accordingly no intrinsic value was measured. In connection with a private placement in November 2005, the Company issued to the investors an aggregate of 1,600,000 warrants. These warrants are subject to registration rights and the Company accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note D - Warrant Liability).As part of the 6,000,000 warrants issued in November 2006, 4,000,000 warrants were issued to Gemini. The Company recorded debt discount related to these warrants in the amount of $522,747 (See Note E). The debt discount is amortized over the 196 day escrow periodof April 19, 2007 through November 1, 2007 (See Note E - Note Payable).The Company amortized and charged $192,030 to operations related to the fair value of these warrantsduring the six months ended June 30, 2007. In connection with a private placement in March 2006, the Company issued to the investors an aggregate of 1,200,000 warrants with piggy-back registration rights. In connection with a private placement in November 2006, the Company issued to the investors an aggregate of 6,000,000 warrants. These warrants are subject to registration rights and the Company accounted for the warrants issued in accordance with EITF 00-19 “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (See Note Dand E). As part of the 6,000,000 warrants issued in November 2006, 4,000,000 warrants were issued to Gemini. The Company recorded debt discount related to these in the amount of $522,747 (see Note E). The debt discount is amortized over the 196 day escrow period of April 19, 2007 through November 1, 2007 (see Note E). Upon completing the North PeaceTransaction and resulting secured note payable repayments totaling CDN$4,000,000, the Company was obligated to issue a warrant to purchase 1,000,000 shares ofits Common Stock to 1304146 Alberta Ltd. at an exercise price per share of $1.00. The warrant is exercisable in cash or by net issue exercise and has a term of three years from the date of issuance. The Company charged $368,000 to operations related to the fair value of the warrants issued during the six months ended June 30, 2007 using the Black-Scholes option pricing model and the following assumptions: warrant term of 3 years, a risk free interest rate of 5.10%, a dividend yield of 0% and volatility of 161.08%. 29 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Stock Options The following table summarizes the changes in options outstanding and the related prices for the shares of the Company's Common Stock issued to stockholders at June 30, 2007. Options Outstanding Options Exercisable Exercise Prices Number Outstanding Weighted Average Remaining Contractual Life (Years) Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.001 100,000 9.29 $ 0.001 62,500 $ 0.001 0.25 700,000 0.14 0.25 700,000 0.25 0.37 400,000 9.73 0.37 133,333 0.37 0.45 143,000 9.42 0.45 143,000 0.45 0.50 1,016,667 9.29 0.50 716,667 0.50 0.65 4,605,555 6.97 0.65 4,522,222 0.65 1.00 387,530 8.23 1.00 387,530 1.00 1.11 900,000 9.05 1.11 644,444 1.11 1.35 19,279 7.43 1.35 19,279 1.35 1.50 178,727 8.66 1.50 178,727 1.50 1.55 255,556 8.72 1.55 255,556 1.55 3.50 80,000 1.44 3.50 80,000 3.50 8,786,314 7.19 $ 0.71 7,843,258 $ 0.72 30 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) Transactions involving the Company's options issuances are summarized as follows: Number of Shares Weighted Average Price Per Share Outstanding at January 1, 2005 6,866,406 $ 0.61 Granted 387,530 1.00 Exercised (100,000 ) 0.25 Canceled or expired (337,778 ) 0.61 Outstanding at December 31, 2005 6,816,158 $ 0.64 Granted 4,500,600 0.94 Exercised (400,000 ) 0.25 Canceled or expired (1,305,555 ) 1.12 Outstanding at December 31, 2006 9,611,203 $ 0.73 Granted 400,000 0.37 Exercised (383,333 ) 0.24 Canceled or expired (841,556 ) 1.02 Outstanding at June 30, 2007 8,786,314 $ 0.71 Effective January 1, 2006, the Company adopted the fair value recognition provisions of SFAS 123R, using the modified-prospective transition method. During the six months ended June 30, 2007 and the six months ended June 30, 2006, total stock-based compensation expense charged to operations in connection with new grant and vested stock options granted to employees, officers and directors was $869,062 and $2,513,122, respectively, net of tax effect. During the six months ended June 30, 2007, the Company granted 400,000 stock options to a new director and cancelled 841,556 options resulting from a director resignation and conversion of shares to debt (see Note E). Options exercised totaled 383,333 during the six months ended June 30, 2006. The weighted-average fair value of stock options granted during the six months ended June 30, 2007 and the six months ended June 30, 2006 and the weighted-average significant assumptions used to determine those fair values, using a Black-Scholes option pricing model are as follows: 2007 2006 Significant assumptions (weighted-average): Risk-free interest rate at grant date 4.93 % 4.49 - 4.72 % Expected stock price volatility 157 % 170 - 190 % Expected dividend payout - - Expected option life (in years) 10.0 5.0 to 10.0 31 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE J- RELATED PARTY TRANSACTIONS The Company's previously disclosed expression of intent to enter an agreement with Dynamo Energy Corporation (“Dynamo”) to obtain a right of first refusal on Dynamo's prospects was never formalized by a signed agreement. On September16, 2005,the Company's Board determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement to Mr.Vandergrift, which was not accepted. Mr.Vandergrift has since resigned as a member ofthe Company's Board of Directors. On November 15, 2006, Dynamo filed a complaint against the Company as well as its previous officers (See Note K). As part of the Gemini transaction in April 2007, the Company paid Granite Financial Group (“Granite”) a $25,000 commission in connection with the additional $250,000 invested by Gemini (see Note E - Note Payable). Granite, owned by Daniel Schreiber, was one of the Company’s Directors for theperiod of March 2006 through March 2007. On June 29, 2007, the Company entered into an Addendum to Employment Agreement dated June 29, 2007 (the “Addendum”) with William Greene, Surge’s Chief Financial Officer. The Addendum extends the term of the Employment Agreement dated December 14, 2006 between Surge and Mr. Greene, from June 30, 2007 to December 31, 2007. In addition, on June 29, 2007, Surge’s Compensation Committee (the “Compensation Committee”) awarded Mr. Greene a bonus of Thirty Six Thousand Dollars ($36,000) and awarded Mr. David Perez, Surge’s Chief Executive Officer, a bonus of Fifty Thousand Dollars ($50,000). Each of the bonuses are equal to twenty percent (20%) of Mr. Greene’s and Mr. Perez’s respective base salaries. On July 17, 2007, pursuant to David Perez's employment agreement with the Company, the Company approved a reimbursement and payment of $79,992, in the aggregate, for the legal fees incurred by Mr. Perez in connection with litigation filed by an existing shareholder of the Company against Mr. Perez. NOTE K - COMMITMENTS AND CONTINGENCIES Litigation The Company's previously disclosed expression of intent to enter an agreement with Dynamoto obtain a right of first refusal on Dynamo’s prospects was never formalized by a signed final agreement or approved byits Board of Directors. On September16, 2005,the Company's Board determined that the proposed agreement with Dynamo had not been authorized by the Board and made an offer of settlement to Mr.Vandergrift, which was not accepted. Mr.Vandergrift of Dynamo was previously a member of our Board of Directors and resigned in 2005. On November 15, 2006, Dynamo filed a First Amended Complaint (the “Complaint”) against the Company, Signet Energy Inc., Frederick C. Berndt and E. Jamie Schloss in the Superior Court of the State of California, County of San Diego, Civil Case No. GIC 874973. Dynamo has alleged causes of action for Breach of Contract, Restitution, Declaratory Relief and Fraud. Dynamo's claims an alleged agreement/contract in which Dynamo claims to be entitled to a finder's fee for certain acquisitions of oil and gas development opportunities in Canada thatthe Company isevaluating. In addition, Dynamo claims a 5% gross overriding royalty on all the petroleum and natural gas rights acquired in certain oil and gas transactions by the Company.The Complaint does not specify the amount of money Dynamo is seeking in this case. The Company is challenging the Complaint on jurisdictional grounds and the Superior Court has scheduled a hearing on the motions in August 2007. In early June 2007, Dynamo askedthe Company to stipulate to the filing of a Second Amended Complaint to add fraud claims against David Perez,the Company'sChief Executive Officer and Chairman of the Board of Directors. The Company hasrefused to stipulate to the filing of this Second Amended Complaint. Dynamo has not filed a motion for leave to file a Second Amended Complaint. Also, as described above, the Company hashave been notified by the Division of Securities of the Ohio Department of Commerce that one or more ofits private placements of securities to purchasers in Ohio may have been completed without an exemption from Ohio’s securities laws. As a result, the purchasers of such securities may have rescission rights to unwind the sales of such securities, which is an approximate $2,000,000 contingent liability of the Company. Granite Financial Group, LLC (“Granite”), the broker in connection with these sales in Ohio, has applied for qualification of such securities with the Division of Securities of the Ohio Department of Commerce in connection with these sales. 32 SURGE GLOBAL ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) From time to time, the Company receives claims of and become subject to commercial litigation related to the conduct ofits business. Such litigation could be costly and time consuming and could divertthe Company'smanagement and key personnel fromits business operations. The uncertainty of litigation increases these risks. In connection with such litigation,the Companymay be subject to significant damages or equitable remedies relating to the operation ofits business. Any such litigation may materially harmthe Company'sbusiness, results of operations and financial condition. NOTE L - SUBSEQUENT EVENTS On July 17, 2007, the Company’s Board of Directors granted David Perez, Surge’s Chief Executive Officer, 1,200,000 options to purchase shares of Surge’s Common Stock, and granted William Greene, Surge’s Chief Financial Officer, 200,000 options to purchase shares of Surge’s Common Stock. 600,000 of the options granted to Mr. Perez vested immediately, with the remaining 600,000 vesting on the earlier of (i) the date six months from the date of grant, and (ii) the date the Board of Directors approves a new strategic and financial plan for Surge.All 200,000 options issued to Mr. Greene vested immediately.All of the options (collectively, the “Options”) have an exercise price equal to $0.34 per share. Pursuant to the Option Agreements with each of Mr. Perez and Mr. Greene, the Options expire on July 16, 2017. On July 17, 2007, the Company approved a reimbursement of $79,992 to Mr. Perez in connection with legal fees incurred by Mr. Perez (See Note J - Related Party Transactions). On August 6, 2007, the Company received a notice of default and election of mandatory redemption pursuant to Section 5 of the Convertible Note from Gemini as a result of the Company’s failure to register for resale of the shares of common stock issuable upon conversion of the ConvertibleNote and exercise of the warrants and to pay liquidated damages to Gemini for failure to registersuch securities under the Registration Rights Agreement. Gemini has the right to redeem $1,150,000 in principal and $230,000 in interest, or $1,380,000 in total, under the terms of the Convertible Note. On August 8, 2007, Gemini agreed to the Company’s request to postponesuch redemption and the Company deposited $1,380,000 into an escrow account for total principal and interest until November 1, 2007. At Gemini’s option, Gemini can extendsuch escrowuntil December 31, 2007. On August 17, 2007, the Company entered into the New VotingAgreementwith Signet, Andora and David Perez in connection with the proposed Combination. Also, on August 17, 2007, the Company entered into the Supplemental Indenture to provide holders of Signet debentures issued under the Indenture the opportunity to participate in the Combination (see Note B - Investment in Signet-Andora Agreement). 33 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This quarterly report on Form 10-QSB, including exhibits thereto contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These forward-looking statements are typically identified by the words “anticipates,” “believes,” “expects,” “intends,” forecasts,” estimates,” “plans,” “future,” “strategy,” or words of similar meaning. In particular, the following types of statements are forward-looking: · statements regarding our potential growth opportunities; · statements regarding our ability to generate revenues from our operations; · statements regarding the estimated petroleum reserves at any of our properties or projects, including the Sawn Lake project; · statements regarding our anticipated exploration work; · statements regarding our ability to extract, refine or sell oil; · statements regarding our ability to comply or continue to comply with governmental regulations; · statements regarding our estimated future costs and expenses; and · statements regarding our ability to obtain additional financing. Various factors could cause actual results to differ materially from those expressed in the forward-looking statements.The Company assumes no obligations to update these forward-looking statements to reflect actual results, changes in assumptions, or changes in other factors, except as required by law. As used in this quarterly report on Form 10-QSB, “we,” “us,” “our,” “Surge “ and our “Company” refer to Surge Global Energy, Inc. (“Surge”), and our subsidiaries including Signet Energy, Inc. formerly known as Surge Global Energy (Canada) Ltd. (“Signet”), Cold Flow Energy ULC (“Cold Flow”), 1294697 Alberta Ltd., and Peace Oil Corp. ("Peace Oil"),unless the context otherwise requires. 34 This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assumption from our management. Company Overview The following discussion of our financial condition, changes in financial condition and results of operations for the six month period ending June 30, 2007 and the comparable period ending June 30, 2006, should be read in conjunction with the unaudited annual financial statements and the notes thereto. In January 2005, as a result of the Company disposing of its tobacco wholesale business in December 2004, and restructuring its management and ownership, the Company began implementing plans to establish an oil and gas development business. As a result, the Company has not yet generated any revenues from oil and gas operations and has incurred significant operating expenses. Our consolidated financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles, including Signet operations from their inception, February 2005, until June 30, 2007 on a consolidated basis. We are a Delaware corporation dually traded on the OTC Bulletin Board® and the Pink Sheets under the symbol SRGG.OB. Our principal executive offices are located at 12220 El Camino Real, Suite 410, San Diego, CA 92130. Our telephone number is (858) 704-5010. Our fax number is (858) 704-5011.We maintain a website at www.SurgeGlobalEnergy.com. Signet, formerly known as Surge Global Energy (Canada) Ltd., is located in Suite 1818, 144-4th Avenue SW, Calgary, Alberta Canada T2P 3N4. The telephone number is (403) 440 -1118 and fax number is (403) 440-1114.Signet maintains a website atwww.signetenergy.ca. Signet was the operator and is now a minority working interest partner in the Sawn Lake Oil Sands in Alberta, Canada. See “Business Operations - Signet Projects - Sawn Lake Project, Alberta, Canada.” Corporate History We were incorporated as The Havana Group,Inc. on November25, 1997 under the laws of the state of Delaware. Our initial business was the sale of pipes and tobacco products and we completed our initial public offering in May1998. In July 2002, we acquired 100% of the common stock of Bible Resources, Inc. (“Bible”) in exchange for 10,900,000 shares of our restricted common stock. Bible, at the time, was a newly formed Nevada corporation organized for the purpose of exploring, developing and/or investing in oil and gas resources on a worldwide basis. Bible no longer has any operations or assets. As of December 31, 2003, our pipe and tobacco inventory was liquidated and the tangible and intangible assets related to that business were sold off In December 2004, we completed the restructuring of our balance sheet and the cancellation of our outstanding shares of Series A Convertible Preferred Stock and Series B Convertible Preferred Stock and indebtedness related to the discontinued tobacco and pipe business. 35 In February2005, we formed a wholly owned Canadian subsidiary Surge Global Energy (Canada) Ltd. On November 15, 2005, we changed its name to Signet Energy, Inc. On November 14, 2005, Signet issued CDN$8,550,000 of 7% convertible debentures. As a result of the initial financing and related transactions, our ownership interest in Signet was initially reduced to approximately 47.3%. Subsequent financings reduced our ownership percentage to approximately 44.3% of Signet on an undiluted basis and approximately 27.3% on a fully diluted basis if all convertible notes issued in connection with prior financings converted into shares of Signet and all employee stock options are exercised. Based upon this reduction in ownership, we determined that we no longer have the legal power to control the operating policies and procedures of Signet and deconsolidated Signet from our consolidated financial statements during the fiscal quarter ending September 30, 2006. Due to the change in influence on Signet’s operations, we reflected our Signet operations as an equity investment effective September 30, 2006. On May 22, 2007, we entered into an Agreement to Vote (the “Voting Agreement”) with Signet, Andora Energy Corporation (“Andora”) and our CEO and Chairman of our Board of Directors, David Perez, in connection with a proposed business combinationof Signet and Andora (the “Combination”). As of the date of this filing, the Combination has not been consummated. However, on August 17, 2007, the parties to the Voting Agreement entered into a new Agreement to Vote inconnection with the Combination (the “New Voting Agreement”) toextendthe date by whichthe Combination may become effective.
